Citation Nr: 0919937	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-06 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel
INTRODUCTION

The Veteran had active service from October 1985 to October 
1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2005 rating decision in which the RO denied 
the Veteran's petition to reopen a previously denied claim 
for service connection for left knee disability, to include 
as secondary to service-connected right knee disability.  The 
Veteran filed a notice of disagreement (NOD) in September 
2005, and the RO issued a statement of the case (SOC) in 
December 2005.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in 
February 2006.  

In January 2007, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

In July 2007, the Board reopened the previously denied claim 
for service connection and remanded the claim, on the merits, 
to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  After 
accomplishing the requested action, the RO continued the 
denial of the claim (as reflected in a February 2009 
supplemental SOC (SSOC), and returned the matter to the Board 
for further appellate consideration.  

In April 2009, the Board granted the Veteran's motion for an 
extension to submit additional evidence; additional evidence 
was received by the Board later that month.  

For the reasons expressed below, the matter on appeal, is, 
again, being remanded to the RO via the Appeals Management 
Center AMC, in Washington, DC.  VA will notify the appellant 
if further action, on her part, is required.




REMAND

Unfortunately, a review of the claims file reveals that 
further RO action on the matter of service connection for a 
left knee disability is warranted.  Specifically, the August 
2008 VA examiner's medical opinion as to the left knee 
disability is inadequate to make a determination regarding 
this claim.

As mentioned, in July 2007, the Board remanded the claim for 
service connection for additional development.  The Board 
directed the RO/AMC to schedule the Veteran for a VA 
examination and obtain a medical opinion concerning the 
etiology of her current left knee disability.  Specifically, 
for each diagnosed left knee disability, the Board requested 
that the VA examiner comment on whether it is at least as 
likely as not (i.e., there is a 50 percent or more 
probability) that such disability (a) is medically related to 
service, to include the left knee symptoms noted therein; or 
(b) was caused, or is aggravated, by the service-connected 
right knee disability.  If aggravation was found, the Board 
requested that the VA examiner attempt to quantify the extent 
of additional disability resulting from the aggravation, 
consistent with 38 C.F.R. § 3.310 (as revised effective in 
October 2006).

The Veteran was afforded a VA examination in August 2008.  
According to a report of that examination, the Veteran had 
had three surgeries on her left knee.  She had calcification 
of the medial meniscus and internal fixation screws proximal 
to the tibia, and left foot drop.  The VA examiner opined 
that the Veteran's left knee condition was "not caused by or 
related to the service-connected right knee condition.  By 
history, she had an injury to the left knee in the service at 
the same as the right knee was injured."  The VA examiner 
made no further comment as to the etiology of the Veteran's 
left knee disability.

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this case, the August 
2008 VA examiner did not provide an adequate medical opinion 
in response to the Board's July 2007 remand.  While the VA 
examiner stated that the left knee disability was not caused 
by or related to the service-connected right knee disability, 
the VA examiner did not comment on whether the left knee 
disability was directly related to military service.  The 
Board points out that during the January 2007 hearing, she 
stated that she injured both knees while playing softball 
during service, but that the right knee was more severe than 
the left.  Her service treatment records also reflect a 
complaint of left knee pain in October 1986 and an X-ray 
showed an area of faint lucency with slight center of 
sclerosis on the most medial aspect of the proximal left 
tibial epiphysis, which was noted as possibly post-traumatic 
in origin.  The Veteran also complained of bilateral knee 
pain in June 1990 and July 1991.  

Furthermore, the VA examiner stated that the left knee 
disability was not related to the service-connected right 
knee disability, but did not specifically comment on whether 
the left knee disability was aggravated by the service-
connected right knee disability.  Therefore, further 
clarification is needed.  As mentioned in the July 2007 Board 
remand, a September 2003 VA treatment record notes that the 
Veteran was putting more stress on her left knee after right 
knee reconstruction surgery.  

Hence, the RO should refer the claims file to the VA examiner 
who examined the Veteran in August 2008 for further medical 
opinion.  If the August 2008 VA examiner is unavailable, the 
RO should arrange for the Veteran to undergo examination, by 
an appropriate physician, at a VA medical facility.  The 
Veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, shall result in 
denial of the reopened claim for service connection for a 
left knee disability.  See 38 C.F.R. § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member. If the Veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to her by the pertinent 
VA medical facility.

Prior to requesting further medical opinion from the August 
2008 VA examiner or arranging for the appellant to undergo 
further examination, to ensure that all due process 
requirements are met, and the record before the examiner is 
complete, the RO should also give the appellant another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal.  The RO's notice letter to the 
appellant should explain that she has a full one-year period 
for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim remaining on appeal 
(to include arranging for the Veteran to undergo further 
examination, if warranted).  For the sake of efficiency, the 
RO's adjudication of the claim should include consideration 
of the additional evidence received by the Board in April 
2009.



Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
her representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to service 
connection for a left knee disability.  
The RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and her representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, the RO should arrange to have 
the VA examiner who examined the Veteran in 
August 2008 clarify and provide further 
medical opinion.  The entire claims file, 
to include a complete copy of this REMAND, 
must be made available and the report of 
the examination should include discussion 
of the Veteran's documented medical history 
and assertions.  

The VA examiner should clearly identify all 
current disability involving the Veteran's 
left knee. With respect to each such 
diagnosed disability, the physician should 
offer an opinion, consistent with sound 
medical principles, as to whether it is at 
least as likely as not (i.e., there is a 50 
percent or more probability) that such 
disability 
(a) is medically related to service, to 
include the left knee symptoms noted 
therein; or (b) was caused, or is 
aggravated, by service-connected right knee 
disability.  If aggravation is found, the 
physician should attempt to quantify the 
extent of additional disability resulting 
from the aggravation, consistent with 38 
C.F.R. § 3.310(a) (as revised effective in 
October 2006).

If the August 2008 VA examiner is 
unavailable, or is unable to provide the 
requested opinion without examining the 
Veteran, by an appropriate physician, at a 
VA medical facility, to obtain an opinion 
addressing the questions raised above.  All 
appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

The physician should set forth all 
examination findings (if any), along with 
the complete rationale for the conclusions 
reached, in a printed (typewritten) report. 

4.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to the 
Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted (to include 
examination of the Veteran, if 
appropriate), the RO should adjudicate the 
claim for a service connection for a left 
knee disability, to include as secondary 
to the service-connected right knee 
disability.  If the Veteran fails, without 
good cause, to report to any scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate. Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).



